STONE, O. J.
— The deed to Stoudenmeier & Co. vested the legal title in the several members of the firm as tenants in common, and not in the name of the partnei'ship as such. Its legal effect was the same as if the deed had been made to the three partners in their individual names. Each partner became seized of an undivided third part of the land, subject, so far as the powers of a court of law can be exerted, to all the incidents of real estate held in common. — Code of 1876, § 2191. In equity, a different rule prevails. If lands are purchased with partnership effects, and are needed for the payment of partnership debts, or to equalize the interests of the several partners, equity will convert them into personalty, with all the incidents of personal property. — Espy v. Comer, ante, p. 501, and authorities cited; Caldwell v. Parmer, 56 Ala. 405 ; Lang v. Waring, 25 Ala. 625 ; Parsons on Part. 571-2.
According to the undisputed facts in this case, the firm of *595Stondenmoier & Co. consisted of three partners. Stoudenmeier alone executed the deed, employing the firm name, and he alone acknowledged its execution. The names of the other partners no where appear in the conveyance. This conveyed the legal title to only Stoudenmeier’s undivided third interest in the lands, and left the remaining two-thirds in the other two partners, to be devested by a suit in equity, if a proper case can be made. The fact that the other partners afterwards assented to the sale, by oral agreement, did not devest the legal title out of them. The authority to convey lands for another, even if the deed purported to convey the title of the other partners by name, must be in writing. — Code of 1876, § 2121. The Circuit Court, erred in holding that the deed, executed as above set forth, conveyed the title of each member of the firm.
Reversed and remanded.